Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “shape of strip or ellipse”; it is suggested to add the articles “a” and “an” before the respective shapes.  Appropriate correction is required.

Claim Interpretation
It is noted that claim 2 includes product-by-process limitations.  "Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicant's process of forming the island is not given patentable weight in the claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2012/0312614).
Regarding claim 1, Fujiwara discloses a casing for a battery pack, wherein the casing has a receiving space and an opening in communication with the receiving space (Fig 6), the receiving space is enclosed by a wall portion of the casing (sides of the cavities), and the wall portion is formed by pressing two or more stacked base plates [0053, 0056], between which a plurality of cavities are formed (Fig 3), wherein an island (diversion rib 14f, vertical rib 14e) [0026-0027] is disposed within the cavity (Fig 3), wherein the wall portion comprises a bottom 

    PNG
    media_image1.png
    905
    736
    media_image1.png
    Greyscale

In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	
Regarding claims 2 and 12, Fujiwara discloses the casing according to claim 1, wherein the base plates comprises a first base plate (lower plate 14) and a second base plate (upper plate 15), and the cavity is formed by an outwardly projecting convex wall of the second base plate and a flat wall (bottom surface) of the first base plate corresponding to the convex wall (Fig 6). 
Regarding claims 3 and 13, Fujiwara discloses the casing according to claim 2, wherein the first base plate and the second base plate are stacked in a direction from the receiving space to an exterior of the casing (Figs 3 and 6), and a portion of the convex wall corresponding to the island is attached to the flat wall (Fig 3).  
Regarding claims 4 and 14, Fujiwara discloses the casing according to claim 3, wherein there is a smooth transition between a peripheral side of the island and the convex wall (Fig 3).  
Regarding claims 6 and 16, Fujiwara discloses the casing according to claim 1, wherein there are multiple islands (Fig 3), which are arranged in one or more rows in a length direction of the flow passage (Fig 3).  

Regarding claims 10 and 20, Fujiwara discloses the casing according to claim 9, wherein a second space L2 is defined as a distance between two adjacent islands in each row in the length direction of the flow passage, wherein the second space L2 is equal to or greater than the first space L1 (equal to the L1 spacing from the wall; Fig 3).  
Regarding claim 11, Fujiwara discloses a battery pack, comprising: a battery assembly; a casing according to claim 1; and a cover (battery cover 13) closing the opening of the casing to form an enclosed space for accommodating the battery assembly together with the receiving space of the casing (Fig 5) [0032].  

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727